The single justice did not err in dismissing this petition for a writ of error. In the Superior Court the petitioner had pleaded guilty to murder in the second degree. In spite of his plea of guilty we consider his petition. In the petition he alleged error in juvenile proceedings held in the Municipal Court of Brookline in 1968. There was no error in these proceedings, which complied with all standards applicable at the time. The case is quite similar on its facts to Stokes v. Commonwealth, 368 Mass. 754 (1975). While the question of double jeopardy was not raised in this case, had it been it is our view that the holding of Breed v. Jones, 421 U.S. 519 (1975), would not have been applicable. Had it been applicable, as the Stokes case makes clear, its applicability would not have been retroactive. There is nothing in any other assignment of error.

Judgment affirmed.

The case was submitted on briefs.